         Case 1:20-cr-00688-PAC Document 20 Filed 08/17/21 Page 1 of 1




                                            August 16, 2021

By ECF and by hand

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Kimpson, 20 Cr. 688 (PAC)

Dear Judge Crotty:

       I write on consent (Assistant U.S. Attorney Thomas Burnett) to respectfully request that
the Court adjourn sentencing in this matter, currently scheduled for September 13, 2021, for a
period of around 30 days. The reason for the request is that my schedule has shifted around
because of a trial, and I will need additional time to prepare my sentencing submission.

       Thank you for your consideration of this request.

                                            Respectfully submitted,



                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

Cc:    Thomas Burnett, Esq., by ECF




                                             8/17/2021
                                             Sentencing is adjourned to October 13,
                                             2021 at 12 noon in courtroom 14-C.
                                             SO ORDERED.
